DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 8, and 10 are objected to because of the following informalities:
Regarding claims 1, it states “estimating a relative position and attitude…using the relative position and attitude to estimate a head pose…” The Examiner believes it should be “altitude”; however, the specification also states “attitude” so further clarification of the claims and specification is required.
Regarding claim 1, it recites “…estimating a first rotation transform…a second rotation transform…and a third rotation transform….” However, the Examiner believes it should be made more abundantly clear that each of these rotations are being estimated and should instead recite “estimating a first rotation transform…estimating a second rotation transform…and estimating a third rotation transform…”
Regarding claims 3 and 10, they should recite “…that originates from the headset reference frame and terminates at the source device reference frame.” The source device reference frame is already claimed in the parent claims 1 and 8, respectively.
Regarding claim 8, it also states “attitude” instead of “altitude” so further clarification is also required.
Regarding claim 8, it should recite “…and the first rotation transform from the headset frame to the face reference frame…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 7 and 14, they recite “wherein the rotation transform….” However, the parent claims 1 and 7, respectively, recite a plurality of rotation transforms so it is unclear which of those transforms the dependent claim is referring to. Further, according to specification ¶25 and Fig. 3, it would appear that “the rotation transform” stated in these claims refer to a “face frame to the headset frame” as stated in ¶25. Applicant confirmation is required. 

Allowable Subject Matter
Claims 1-14 are allowed upon overcoming the above rejection(s) and objection(s).
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 8, the prior art or combination thereof fails to disclose and make obvious the invention as a whole.
Joyner et al (US20210211825, hereinafter “Joyner”) teaches a method of generating personalized HRTFs [for playback on a headset] (see abstract and Fig. 3). The method involves an input device to capture a user’s facial data [structural imagery] which is then transformed to generate contextual information as well as landmarks (see Fig. 3 and ¶93-94). Although there are certain transforms (e.g. camera transforms and contextual transforms), Joyner at least fails to explicitly teach a headset reference frame which is required for the spatial audio playback as recited by claims 1 and 8. 
Grosvenor et al (US20050281410, hereinafter “Grosvenor”) teaches a method for spatial audio playback using audio object positioning within their relative frames (abstract). Grosvenor similarly fails to explicitly teach a headset reference frame as well as a face reference frame. 
Li (US9459692) teaches spatial audio playback by tracking motion of a user relative to a moving vehicle (abstract). Although Li teaches a headset reference frame relative and to output data based on the headset’s reference frame, Li at least fails to explicitly teach estimating a first rotation transform from the headset frame into a face reference frame…as recited in claims 1 and 8.
Although each of the exemplary art teaches various pieces of the recited limitations in claims 1 and 8, they fail to recite each and every limitation, whether alone or in combination. The Examiner notes that each step in the method, as recited, is listed sequentially in order to arrive at the goal of spatial audio playback.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651